Citation Nr: 0201423	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  00-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the June 16, 1948 rating decision assigning a 20 
percent rating for residuals of a gunshot wound to the left 
lower back, Muscle Group XX, was clearly and unmistakably 
erroneous (CUE).

2.  Whether the June 16, 1948 rating decision assigning a 10 
percent rating for residuals of a gunshot wound to the 
abdomen, Muscle Group XIX was CUE.

3.  Whether the June 16, 1948 rating decision assigning a 
noncompensable rating for a post-operative abdominal scar was 
CUE.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran was afforded a hearing before a Decision Review 
Officer in August 2000.  


FINDINGS OF FACT

1.  The June 1948 rating decision erroneously failed to apply 
relevant regulatory provisions then extant pertaining to the 
evaluation of a severe gunshot wound to Muscle Group XX with 
a compound comminuted fracture.  The result of the June 1948 
rating decision would have been manifestly different but for 
this error.

2.  The June 1948 rating decision assigning a 10 percent 
evaluation for residuals of an abdominal gun shot wound was a 
reasonable exercise of rating judgment.  

3.  There is no evidence that in June 1948, the correct facts 
were not before the adjudicators, or that adjudicators 
incorrectly applied the then extant law in assigning a 10 
percent evaluation for residuals of an abdominal, Muscle 
Group XIX, gun shot wound. 

4.  The veteran has failed to allege any specific error of 
law or fact with regard to the claim that the June 1948 
rating decision assigning a noncompensable evaluation for a 
post-operative abdominal scar contained clear and 
unmistakable error. 


CONCLUSIONS OF LAW

1.  The June 1948 rating decision in failing to assign a 60 
percent evaluation under Diagnostic Code 5320, Muscle Group 
XX, was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 
5109A, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.105 
(2001); The United States Veterans' Administration Schedule 
for Rating Disabilities (1945 Edition).

2.  The June 1948 rating decision which assigned a 10 percent 
evaluation under Diagnostic Code 5319, Muscle Group XIX, 
pertaining to an abdominal gun shot wound, was not clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105; 38 
C.F.R. § 3.105; The United States Veterans' Administration 
Schedule for Rating Disabilities (1945 Edition).

3.  The veteran's claim that the June 1948 rating decision 
assigning a noncompensable evaluation for a post-operative 
abdominal scar was CUE is insufficient as a matter of law.  
38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. § 3.105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served the United States from September 1942 to 
August 1945, as an aerial gunner on a B-24 Liberator.  He 
fought in the campaigns at Normandy, Northern France and the 
Rhineland.  For injuries sustained in aerial combat, the 
veteran was awarded the Purple Heart in August 1944.  

In August 1944, the veteran was wounded in action by a 20 
millimeter cannon shell while on an operational mission over 
enemy territory in Belgium.  The shell fragment struck the 
abdomen, three inches below umbilicus at the medial line.  
With this wound the appellant simultaneously suffered a 
penetrating wound to the right thigh and right hand, as well 
as a slight compound, comminuted fracture of the left ilium.  
The veteran underwent at least three surgeries including 
debridement, abdominal laparotomy with the resection of about 
two feet of his jejunum, and the removal of foreign bodies 
from his left flank, right thigh, and right hand.  
Approximately nine days post injury the veteran underwent a 
primary closure of his abdominal wound. 

In a hospital record dated November 21, 1944, the veteran was 
diagnosed with a severe, perforating abdominal 20 millimeter 
shell wound involving the jejunum from right lower quadrant; 
multiple moderate penetrating wounds of the right thigh and 
right hand, and a slight compound comminuted fracture of the 
left ilium.  

A hospital record dated December 12, 1944, revealed that the 
abdominal wound and incision were well-healed.  Abdominal 
muscle power and tone were good.  The veteran was able to 
raise his legs and knees and sit-up without assistance.  The 
wound in the right thigh was giving no trouble other than 
slight leg numbness.  The veteran was noted to be qualified 
as a sheet-metal worker, and the examiner advised that he be 
discharged to duty, with an assignment limitation that he 
avoid strenuous or heavy duty.  

A December 1944 physical examination to determine the 
veteran's fitness for flight duty again noted that he 
sustained a compound comminuted fracture of the left ilium.  
The veteran's abdominal surgery was described as reported 
above.  The examiner recommended that the veteran be 
transferred to the zone of the interior.

By rating decision of August 23, 1945 the veteran was granted 
entitlement to service connection, and a 100 percent 
evaluation assigned, for "(gun shot wound), abdomen; left 
lumbar back; right hand; right thigh; with fracture left 
ilium, perforation of intestines with resection of 
intestines; and psychoneurosis, anxiety state," effective 
August 18, 1945.

In September 1946, the veteran was afforded a VA examination.  
He complained of nausea, right thigh pain during cold 
weather, right hip pain, and left lumbar pain with prolonged 
standing.  The appellant stated that his bowels were "OK."  
The examiner noted that the appellant had been struck in the 
abdomen by shrapnel.  Lumbar X-ray studies revealed no 
evidence of bony or arthritic pathology.  There was, however, 
a one centimeter area of bone loss in the left ilium which 
appeared to be the result of a missile.  The essential bony 
architecture appeared good.  The veteran was diagnosed, in 
pertinent part, with gun shot wound residuals.  

An August 1947 x-ray examination of the pelvis revealed an 
old left ilium fracture.  This fracture showed an oblique, 
gutter-like sulcus about three-eighths of an inch wide and 
about one-half inch long.  It terminated in an irregularly 
oval hole directly through the bone at the upper and outer 
end of the sulcus.  The examiner opined that this was 
"undoubtedly the fracture and perforation originally 
produced by the passage of the bullet from the mid-line 
anteriorly emerging just behind the left iliac crest 4-5 
inches from the mid-line of the back."  There were no loose 
fragments and no radiating fractures noted.  The bone 
structure seemed normal with no evidence of cystic 
degeneration or bone infection.  Additionally, there was no 
evidence of shrapnel, bullets or other foreign bodies 
visualized upon x-ray examination.   

In October 1947, a supplemental examination was performed of 
the veteran's scars.  The report described, in pertinent 
part, a three-fourths inch by one fourth inch gun shot wound 
scar at the posterior aspect of the left ilium.  Additional 
scars included a one inch in diameter, circular, slightly 
tender, non adherent gunshot wound scar located right of the 
midline and three inches below the umbilicus; and an eight 
and one half inch post operative scar running from the 
symphysis to just above the umbilicus, left of the midline.

In April 1948, the veteran was afforded a VA psychiatric 
examination.  At that time he complained of lower back, right 
thigh, right hand and stomach pain.  The veteran was 
diagnosed with a psychoneurotic disorder and anxiety reaction 
secondary to his multiple gun shot wounds.  

By rating decision of June 16, 1948, his disabilities were 
evaluated, in pertinent part, as follows:

Gun shot wound, left lower back, Group XX, moderate, 20 
percent evaluation, Diagnostic Code 5320.

Gun shot wound, abdomen, Group XIX, moderate, 10 percent 
evaluation, Diagnostic Code 5319.

Residual, fracture left ilium scar, post-operative, 
abdomen, noncompensable evaluation.  No Diagnostic Code 
assigned.  

The combined evaluation was 70 percent, effective from April 
15, 1948.  The veteran was informed of this decision in July 
1948.  A timely appeal was not perfected.

Analysis

The veteran contends that the RO's June 1948 rating decision 
contained clear and unmistakable error with regard to the 
ratings assigned his left lower back and abdominal wounds, as 
well as the rating assigned his postoperative abdominal scar.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) (VCAA), contains revised notice provisions, 
and additional requirements pertaining to VA's duty to assist 
which are not applicable to this appeal.  The claims now 
before the Board involve allegations of CUE.  The 
determination whether there was CUE in a prior rating 
decision is based upon the record and the law in effect at 
the time of the challenged decision.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  Therefore, the duty to assist in 
evidentiary development and the duty to notify the claimant 
of any additional evidence necessary to complete the 
application are not applicable where a CUE is claimed.  
Livesay v. Principi, 15 Vet. App. 165 (2001) (The provisions 
of the VCAA are not applicable to CUE claims.)  Hence, the 
claim will now be considered on the merits.

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105.  In this regard, a "[c]lear and 
unmistakable error is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (emphasis 
in the original).  If a claimant wishes to reasonably raise 
clear and unmistakable error there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.  Id. at 44. 

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. 


Left Lower Back Wound

The veteran contends that the assignment of a 20 percent 
evaluation for the wound of left lower back was erroneous.  
In particular, he argues that the evidence of record at the 
time of the June 1948 rating decision indicated that his left 
lower back wound was "severe", and thus, under the 
"current" provisions of 38 C.F.R. § §  4.71, 4.73, 
Diagnostic Code 5320, he was entitled to the assignment of a 
40 percent evaluation.  As noted above, however, a claim 
based upon CUE must be evaluated in light of the statutory or 
regulatory provisions extant at the time.  Russell, 3 Vet. 
App. at 313-14.  Using the Russell standard the Board will 
review the claim.

In June 1948, the veteran's left lower back wound was 
assigned as 20 percent evaluation under Diagnostic Code 5320.  
At that time, Diagnostic Code 5320 provided a 20 percent 
rating for a moderate impairment of the lumbar region of 
Muscle Group XX.  A 40 percent rating was warranted for a 
moderately severe impairment of the lumbar region of Muscle 
Group XX.  Finally, a 60 percent rating was warranted for a 
severe impairment of the lumbar region of Muscle Group XX.  
Importantly, at the time of the June 1948 rating decision, 
VA's Schedule for Rating Disabilities, 1945 Edition, 
contained a note preceding the diagnostic codes for rating 
muscle injuries, which stated:

[i]n rating disability from injuries of 
the musculoskeletal system, attention is 
to be given first to the deeper 
structures injured, bones, joints, and 
nerves.  A compound comminuted fracture, 
for example, with muscle damage from the 
missile, establishes severe muscle injury

(Emphasis added).  

In this case, the applicable regulations extant in June 1948 
were incorrectly applied.  The veteran's muscle injury to 
Muscle Group XX, was manifested by residuals of a muscle 
injury with a compound comminuted fracture.  As such, a 60 
percent evaluation for a severe muscle injury was mandated by 
law.  Again, the schedule in 1948 provided that, "[a] 
compound comminuted fracture ... with muscle damage from the 
missile, establishes severe muscle injury."  The service 
medical records are clear in demonstrating that the veteran 
suffered a compound, comminuted fracture of the left ilium as 
the result of a through and through wound to Muscle Group XX 
due to a 20 millimeter cannon shell.  The fracture of the 
left ilium was properly rated under Muscle Group XX, lumbar 
region, Diagnostic Code 5320, as this muscle group includes 
the spinal muscles and muscles surrounding the ilium.  In 
assigning only a 20 percent rating, however, the June 1948 
rating decision was clearly and unmistakably erroneous.  
Hence, the benefit sought on appeal is allowed.

In finding that the June 1948 rating decision was clearly and 
unmistakably erroneous the Board considered that x-ray 
examination of the left ilium in August 1947, did not reveal 
any loose fragments or radiating fractures.  Nevertheless, 
there is no evidence to dispute the fact that the large 
caliber 20 millimeter shell initially caused a compound, 
comminuted fracture with muscle damage, requiring extensive 
hospitalization and surgical repair.  Moreover, the August 
1947 x-ray study revealed a bone deformity manifested by an 
inch wide gutter like sulcus which terminated in an 
irregularly shaped hole which passed directly through the 
bone.  Thus, the Board finds as a matter of law, based upon 
the then extant applicable regulations, that the veteran's 
Muscle Group XX injury should have been classified as severe.  

Abdominal Wound:

The veteran also alleges that the assignment of a 10 percent 
evaluation for an abdominal wound was erroneous.  He contends 
that the evidence of record at the time of the June 1948 
rating decision showed that his abdominal wound was severe, 
and thus, under the "current" provisions of 38 C.F.R. §§  
4.71, 4.73, Diagnostic Code 5319, Muscle Group XIX, he was 
entitled to a 50 percent evaluation.  As noted previously, 
however, the Board must consider the statutory or regulatory 
provisions extant at the time.  Russell, 3 Vet. App. at 313-
14. 

The veteran's abdominal wound was rated under Diagnostic Code 
5319 which provided a 10 percent evaluation for a moderate 
muscle disability; a 20 percent evaluation for a moderately 
severe muscle disability, and a 40 percent evaluation for a 
severe disability.  Muscle Group XIX includes the muscles of 
the abdominal wall.  

Effective from April 1, 1946, the VA Schedule for Rating 
Disabilities, 1945 edition, noted that in evaluating muscle 
injuries, the type of injury, history and complaint and 
objective findings would indicate the severity of the wound.

A through and through or deep penetrating wound of relatively 
short track by a single bullet or small shell or shrapnel 
fragment was to be considered as of at least moderate degree.  
Such an injury was also manifested by the absence of 
explosive effect of high velocity missile and of residuals of 
debridement or of prolonged infection, were moderate muscle 
disabilities.  Objective evidence of a moderate wound 
included entrance and (if present) exit scars which were 
linear or relatively small, and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.

A moderately severe muscle disability would result from a 
through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
Objective findings consisted of relatively large entrance and 
(if present) exit scars so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of a moderate loss of deep fascia or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) gave positive evidence of a marked or 
moderately severe loss.

A severe muscle injury would result from a through and 
through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
fracture, with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  Objective findings included extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation showed moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles did not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements 
showed positive evidence of a severe impairment of function.  
In electrical tests, reaction of degeneration was not present 
but a diminished excitability to Faradism compared with the 
sound side may be present.  Visible or measured atrophy may 
or may not be present.  Adaptive contraction of opposing 
group of muscles, if present, indicated severity.  Adhesion 
of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
without true skin covering, in an area where bone was 
normally protected by muscle, indicated the severe type.  
Atrophy of muscle groups not included in the track of the 
missile, particularly of the trapezius and serratus in wounds 
in the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there was sufficient 
evidence of severe disability.

As distinguished from his Muscle Group XX injury, the 
veteran's Muscle Group XIX injury did not involve the 
underlying bone.  Thus, there was no evidence in June 1948 
that this Muscle Group wound involved a compound comminuted 
fracture.  Secondly, the Board notes that in claiming CUE the 
veteran does not claim the correct facts, as they were known 
at the time, were not before the adjudicator.  Instead, the 
veteran essentially argues that the RO failed to give proper 
weight to the evidence which indicated that his gun shot 
wound met the criteria for a higher rating.  However, simply 
to claim CUE on the basis that a previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996).  Therefore, the Board finds that the 
veteran's argument, in this regard, is insufficient to raise 
a CUE claim.  See Shockley v. West, 11 Vet. App. 208, 213-14 
(1998).

Moreover, the Board has reviewed the applicable law and the 
evidence then before the RO in June 1948.  That review 
reveals in-service evidence of a through and through 
abdominal wound caused by a 20 millimeter shell.  Treatment 
of the wound required debridement and prolonged 
hospitalization.  Significantly, however, there was no 
evidence of prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Additionally, the 
evidence then of record shows that by December 12, 1944, the 
abdominal wound and incision were well-healed, and abdominal 
muscle power and tone were good.  

As such, the Board finds that the evidence before the RO at 
the time of the June 1948 rating decision reasonably supports 
the decision and does not provide an undebatable basis for 
concluding that the decision was based on CUE.  Simply put, 
the June 1948 rating decision was a reasonable exercise of 
rating judgment.  

As such, the appeal is denied.

Abdominal Scar

Finally, the veteran contends that the June 1948 assignment 
of a noncompensable evaluation for an abdominal scar was 
erroneous.  However, other than this general allegation, no 
specific argument has been made as to any alleged error in 
the June 1948 rating decision.  As noted above, there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  

Accordingly, in the absence of specific argument alleging 
clear and unmistakable error regarding the June 1948 
assignment of a noncompensable evaluation for an post-
operative abdominal scar, the veteran's claim is insufficient 
as a matter of law and must be denied.  


ORDER

The June 1948 rating decision's failure to assign a 60 
percent evaluation for residuals of a gun shot wound to the 
left lower back, muscle group XX, was clearly and 
unmistakably erroneous.  A 60 percent rating is assigned, 
effective from April 15, 1948, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of clear and unmistakable error in failing to award 
a higher evaluation for residuals of an abdominal gun shot 
wound in a June 1948 rating decision is denied.  

The claim of clear and unmistakable error in failing to award 
a higher compensable evaluation for a post-operative 
abdominal scar in a June 1948 rating decision is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

